UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2386


SIDONIE LEUBEU HAPI, a/k/a Sidone Leudeu Hapi,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 27, 2013              Decided:   March 27, 2013


Before KING, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sidonie Leubeu Hapi, Petitioner Pro Se.      Michael Christopher
Heyse, Trial Attorney, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sidonie Leubeu Hapi, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)   denying   her       motion    to    reopen.      We      have

reviewed the record and the Board’s order and conclude that the

Board did not abuse its discretion in denying the motion as

untimely.      See 8 C.F.R. § 1003.2(a), (c) (2012).                  We therefore

deny   the    petition   for   review    for    the    reasons   stated      by    the

Board.       See In re: Leubeu Hapi (B.I.A. Oct. 15, 2012).                         We

dispense      with    oral   argument    because       the    facts    and     legal

contentions     are   adequately   presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         2